DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the examiner interprets the fixing means of Tian as corresponding to two different claim elements (the “stress unit” and “the support unit”).  Applicant argues that the claimed “stress unit” and “support unit” are two completely different elements.  Applicant gives evidence of this by citing claim 8 which depends from claim 1.  Claim 8 states that the support unit and the stress unit are configured to jointly support the flexible screen.  
However, a further limitation provided in claim 8 has no effect on the rejection of claim 1.  Claim 1 never mentions the support unit.  Therefore, Applicant’s reasoning for claim 1 being allowable (the examiner interpreting the fixing means to be the stress unit and the support unit) is not persuasive.
In addition, in the previous office action, the examiner did not interpret one element to read on both the stress unit and the support unit as suggested by Applicant.  In the rejection of claim 7 which is now part of claim 1, the examiner stated that according to Tian at page 7, lines 18-19, the conveyor belt is fixed to the ends of the display.  The examiner then went on to state that “[t]he fixing means for one of the ends of the display reads on the stress unit.”  In the rejection of claim 18 which introduces the support unit, the examiner states that “[t]he fixing means for one of the ends of the display reads on the support unit”.  In other words, Tian states that the conveyor belt is fixed to the ends of the display.  There are two ends of the display.  Therefore, there must be a fixing means at each end.  The fixing means at one end reads on the stress unit and the fixing means at the other end reads on the support unit.
Applicant further argues that the examiner’s assertion that the fixing means for one of the ends of the display reads on the stress unit is improper because the fixing means of Tian has nothing to do with stress.  The examiner cannot agree.  If the fixing means of Tian is responsible for moving the display, stress must be applied in some way.  Specifically, the moving of the conveyor belt moves the display via the fixing means.  There is inherent stress between the fixing means and the display that allows the display to move.  Additionally, the term “stress” is extremely broad and reads on anything having to do with an applied force and therefore does not further limit the structure as everything in the claimed structure is part of a system which uses a force to move a display.
Applicant further argues that claim 9 requires the stress unit to be deformed, but Tian’s fixing means cannot have such features and thus cannot be a stress unit.  The examiner cannot agree.  It is unclear how Tian’s fixing means cannot be deformable.  In fact, if it is fixed to the display which is rotated around the edge of the device as shown in figs. 7 and 8, the fixing means must be deformable in some way.  
In addition, Hong, which is combined with Tian and teaches further details of the driving mechanism which drives the display, shows that the underside of the display at either end includes teeth (see figs. 1 and 2).  The internal teeth of the display at one end (first movement unit 120) can be interpreted as the stress unit, the internal teeth of the display at the opposite end (second movement unit 130) can be interpreted as the support unit, the teeth of pulleys 121 and 122 can be interpreted as the transmission unit, and the motors (125 and 135) can be interpreted as the power unit.  As shown in fig. 2, the internal teeth are clearly deformed when they go around the edges of the device.  Therefore, the combination of Tian and Hong, teaches all the limitations of claim 9.
Therefore, the rejections of claims 1-6, 8-16, and 18-20 are maintained.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/22/2019. It is noted, however, that applicant has not filed a certified copy of the 201911155453.0 application as required by 37 CFR 1.55.  Please visit https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx for more information on Electronic Priority Document Exchange.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/13/2022